909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter MARTIN, Plaintiff-Appellant,v.Jerry HOFBAUER, John Doe, Defendants-Appellees.
No. 89-2310.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1990.

1
Before KENNEDY and MILBURN, Circuit Judges, and HERMAN J. WEBER, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Walter Martin, a Michigan inmate, filed a civil rights action under 42 U.S.C. Sec. 1983 against one named and one unnamed official of the Charles Egeler Correctional Facility, Jackson, Michigan.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d).  Martin has submitted a brief in his own behalf.


4
Upon consideration, we find that the record supports the district court's decision.  A complaint is frivolous under 28 U.S.C. Sec. 1915(d) if it lacks an arguable basis in law or in fact.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Martin's contention is that he is entitled to a second hearing before being placed in administrative segregation after being found guilty of a major misconduct.  This contention is meritless.   Walker v. Mintzes, 771 F.2d 920, 933-34 (6th Cir.1985).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation